DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 08/24/2022. Claims 1-7 are pending in the application and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on 08/24/2022 has been correspondingly accepted and considered in this Office Action. Claims 1-7 have been examined. Applicant's amendments to claim 1, indicating processing and loading a trained neural network with the limitations from claim 4 overcome the 35 U.S.C 101 rejections previously set forth in the Non-Final Office Action mailed 06/01/2022. The dependent claims 3 overcome the 35 U.S.C 101 rejections previously set forth in the Non-Final Office Action mailed 06/01/2022 based on their dependency to the amended claim 1 respectively. Therefore, the above referenced rejections under 35 U.S.C. 101 are withdrawn. 
Applicant’s filing of terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) overcomes the provisional rejection based on nonstatutory double patenting previously set forth in the Non-Final Office Action mailed 06/01/2022. Therefore, the above referenced double patenting rejections are withdrawn. 
Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered as follows:
Applicant’s arguments with respect to claim 1 on pg. 11 state that
“A review of Williams, however, shows that Williams never teaches or suggests
that the “hidden state (vector)” includes any conversation data, as claimed by Applicant.
Further, Williams step 9 is an output of a distribution over action templates. Again,
nowhere does Williams teach or suggest that the distribution has anything to do with
conversations nor does Williams ever teach or suggest that the “action templates” have
anything to do with conversations.”
	
Applicant’s arguments above with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In response to the art rejection(s) of the remainder of dependent claims are rejected under 35 U.S.C 103, in case said claims are correspondingly discussed and/or argued for at least the same rationale presented in Remarks filed 08/24/2022, Examiner respectfully notes as follows. For completeness, should the mentioned claims be likewise traversed for similar reasons to independent claim 1 correspondingly, Examiner respectfully directs Applicant to the same previous supra reasons provided in the response directed towards claim 1 correspondingly discussed above. For at least the same supra provided reasons, Examiner likewise respectfully disagrees, and Applicant's arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, US Patent Application Publication 2014/0245178 in view of Jiang et. al., US Patent Application Publication 2019/0205743.
Regarding claim 1, Smith teaches a method implemented by an information handling system that includes a processor and a memory accessible by the processor, the method comprising: receiving a first message (see Smith, [0091] Once a new message is received in a data store associated with the device 100, the threading manager obtains the message identifier for that message at 1410 ); and associating the received first message with the identified conversation (see Smith, [0091] At 1425, a thread identifier is generated from the message data. If it is determined at 1430 that the generated thread identifier does not match an existing thread identifier in a thread index maintained by the threading manager, then at 1435 a new entry for the thread is created in the index). However, Smith fails to teach applying a deep analytic analysis to the received first message to form a first set of enriched message embedding (EME) data; processing each conversation included in a plurality of conversations, wherein, when selected, each of the conversations is processed by a trained neural network by: loading a set of cell states in the neural network with a set of previously saved cell states that correspond to the selected conversation; passing the first set of EME data to [[a]] the trained neural network; identifying, based on a comparing a threshold to the first set of one of the conversations 
However, Jiang teaches applying a deep analytic analysis to the received first message to form a first set of enriched message embedding (EME) data (see Jiang, [0049] In some embodiments of the process 300, an embedding may optionally be generated to represent each word of each post being considered for threading at 305); processing each conversation included in a plurality of conversations, wherein, when selected, each of the conversations is processed by a trained neural network by: loading a set of cell states in the neural network with a set of previously saved cell states that correspond to the selected conversation (see Jiang, [0030-0031] metadata may be extracted from both the new post 205 and the earlier posts 215 at 220, see Jiang, [0051] the total similarity score may be used to identify links between posts, which may be used to assign posts to topic threads; interpreted as loading the cell states with the selected conversation); passing the first set of EME data to [[a]] the trained neural network (see Jiang, [0049] Once the embeddings have been obtained (either by being generated at 305 or being received along with the posts), content features may be extracted from each the embedding associated with each post at 310. In some example implementations, the extraction of content features may be performed using a neural network such as a convolutional neural network or a long short-term memory neural network with attention. In some example implementations, the detection of content features may include concatenation of embeddings to identify both local features associated with a portion of the post and global features associated with the entire post. ); identifying, based on a comparing a threshold to the first set of one of the conversations  (see Jiang, [0041] The scores for a given new post are then examined at 230. If the similarity score is above a threshold (yes at 230), the new post 210 is connected to the highest score posts (e.g., the most similar posts). For each new post and the links of the new post to recent earlier posts, the model predicts (1) the thread to which a post is most similar and (2) whether the post is the start of a new thread).
Smith and Jiang  are considered to be analogous to the claimed invention because they relate to categorizing based on text processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Smith on identifying the conversation thread the message belongs to with the detangling interleaved conversations teachings of Jiang to  help users to better browse chat channels ( see Jiang,[0002]).
	Regarding claim 2, Smith in view of Jiang teach the method of claim 1.  Jiang further teaches processing each of the conversations included in the plurality of conversations, wherein, when selected, each of the conversations is processed by the neural network by: loading a set of cell states in the neural network with a set of previously saved cell states that correspond to the selected one of the conversations (see Jiang, [0030-0031] metadata may be extracted from both the new post 205 and the earlier posts 215 at 220, see Jiang, [0051] the total similarity score may be used to identify links between posts, which may be used to assign posts to topic threads; interpreted as loading the cell states with the selected conversation);  passing the EME data through the neural network after the loading of the set of cell states (see Jiang, [0061] a neural network 415 (e.g., a CNN or a LSTM with attention) may be used to extract features based on the textual and contextual data representing a post ); and receiving a score that indicates an affinity of the selected conversation to the received first message, wherein the score is one of the first set of one or more scores, wherein each of the first set of one or more scores is associated with one of the conversations (see Jiang, [0061] The extracted features may be compared 425 and a vector or score representing the textual similarity 430 of the two posts is computed and used as to determine whether the posts may be connected in the same thread); and selecting a best score from the first set of one or more scores, wherein the conversation associated with the best score is identified as the conversation to which the first message belongs (see Jiang, [0066] The combined features (e.g., the text similarity 430 and the other features 445) may be provided to a similarity prediction algorithm 435 that outputs similarity scores 440. The similarity scores 440 may be used to determine the threading of the posts as discussed above).
Regarding claim 3, Smith in view of Jiang teach the method of claim 1.  Jiang further teaches receiving a second message (see Jiang, [0057], a determination may be made whether additional messages still need analysis at 355. If more messages still need analysis (YES at 355), sub-process 302 may return to 335 and be repeated for another message); applying the deep analytic analysis to the received second message to form a second set of enriched message embedding (EME) data (see Jiang [0057] a determination may be made whether additional messages still need analysis at 355. If more messages still need analysis (YES at 355), sub-process 302 may return to 335 and be repeated for another message); passing the second set of EME data to the trained neural network (see Jiang, [0049] Once the embeddings have been obtained (either by being generated at 305 or being received along with the posts), content features may be extracted from each the embedding associated with each post at 310. In some example implementations, the extraction of content features may be performed using a neural network such as a convolutional neural network or a long short-term memory neural network with attention. In some example implementations, the detection of content features may include concatenation of embeddings to identify both local features associated with a portion of the post and global features associated with the entire post.); determining, based on a second set of one or more scores received from the trained neural network, that the received second message fails to belong to any of the plurality of conversations (see Jiang, [0052] After the total similarity scores have been calculated between posts, a user may optionally be queried to improve reliability of detection of a link between pairs of posts at 325. For example, if the total similarity score is in a middle range below a threshold determined to be clearly indicative of a link between posts but above a threshold determined to be clearly indicative of no link); creating a new conversation that is added to the plurality of conversations (see Jiang, [0053] In some example implementations, the Conversation Identification by Similarity Ranking (CISIR) algorithm (Algorithm 1 below) may be used to generate the threads at 330); and associating the received second message with the new conversation (see Jiang, [0052] After the total similarity score has been calculated (and any user query has been made, if necessary), posts may be grouped together or clustered based on total similarity scores to generate conversational threads form the originally unstructured posts or messages at 330. See Jiang [0041] For each new post and the links of the new post to recent earlier posts, the model predicts (1) the thread to which a post is most similar and (2) whether the post is the start of a new thread). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, US Patent Application Publication 2014/0245178 in view of Jiang et. al., US Patent Application Publication 2019/0205743 further in view of Rao et. al, US Patent Application Publication 2013/0273976 further in view of Waltermann et. al, US Patent 9,705,832 ( cited in IDS)
Regarding claim 6, Smith in view of Jiang teach the method of claim 1. Smith in view of Jiang fail to teach wherein the deep analytic analysis further comprises: performing a topic embedding analysis on the received message, wherein the topic embedding analysis identifies a topic of the received message, a content of the received message, and a vocabulary of the received message; performing a semantic embedding analysis on the received message, wherein the semantic embedding analysis includes a question analysis, a statement analysis, a positive/negative feedback analysis, and a structural analysis; and performing an auxiliary information analysis on the received message, wherein the auxiliary information analysis includes a user participation analysis, a user mentioned analysis, a social score analysis, and a topic score analysis.
However, Rao teaches wherein the deep analytic analysis further comprises: performing a topic embedding analysis on the received message, wherein the topic embedding analysis identifies a topic of the received message, a content of the received message, and a vocabulary of the received message (see Rao, [0038] The external public dataset 190 is a large set of external test strings which cover topics of many aspects of daily life, such as collected from a twitter-like website, to generate a topic model which is applied to snippet texts for topic training. LDA based topic module 192 extracts topics which are frequently discussed in daily life from the external public dataset 190. Each topic is represented as a set of words from a vocabulary, followed by the probability indicating their occurrence in text directed to that topic. Topic based relevancy measurement module 186 aims to measure the semantic relevancy of adjacent candidate conversations called snippets herein. Snippet merging module 188 measures correlation between adjacent snippets by combing their temporal similarity and topic relevancy); and performing an auxiliary information analysis on the received message, wherein the auxiliary information analysis includes a user participation analysis, a user mentioned analysis, a social score analysis, and a topic score analysis (see Rao, [0036] The social segmentation module 174 divides all text message sets, from one or more services, into sub collections according to sender/receiver's ID, such that, each sub collection embraces all conversations related to a specific contact person; interpreted as performing an auxiliary information analysis). 
Smith, Jiang and Rao  are considered to be analogous to the claimed invention because they relate to categorizing based on text processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Smith and Jiang on processing messages based on neural networks with the topic of discussion identification teachings of Rao to get better message grouping (see Rao, [0001]).
However, Smith in view of Jiang further in view of Rao further fail to teach performing a semantic embedding analysis on the received message, wherein the semantic embedding analysis includes a question analysis, a statement analysis, a positive/negative feedback analysis, and a structural analysis.
However, Waltermann teaches performing a semantic embedding analysis on the received message, wherein the semantic embedding analysis includes a question analysis, a statement analysis, a positive/negative feedback analysis, and a structural analysis (See Waltermann, Col 12 lines 21-29 : In some embodiments, the context module 204 identifies the topic of the reply message based on a syntactic analysis or a sematic analysis of the language content of the reply message. The syntactic analysis may involve parsing the reply message into discrete component, such as clause or phrases, and each component having a central idea (e.g., a keyword). The semantic analysis may involve identifying the central idea of each discrete component identified through the syntactic analysis. Waltermann, Col 17, lines 53-57 The open question module 216 may determine a likelihood that the reply message answers an open question. In some embodiments, the open question module 216 assigns a higher probability where the open question is a recent, unanswered question).
Smith, Jiang, Rao and Waltermann are considered to be analogous to the claimed invention because they relate to categorizing based on text processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Smith, Jiang and Rao on processing messages based on neural networks with the automatic aggregating teachings of Waltermann to get more relevant conversation threads (see Rao, Col 1, lines 13-23).
Allowable Subject Matter
5.  Claims 4-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected because the prior art of record fails to teach or suggest receiving a second score that indicates an affinity of the selected conversation to the received second message, wherein the second score is one of the second set of one or more scores, wherein each of the second set of one or more scores is associated with one of the conversations; and comparing a best score from the second set of one or more scores to [[a]] the threshold belongs score failing to reach the threshold,  in combination with all of the elements of claim 3 from which it is dependent. The closet prior art of record, Jiang teaches the method of claim 3 of associating the received second message with new conversation.  Additionally, Wang et al., "Context-based message expansion for disentanglement of interleaved text conversations," NAACL '09 Proceedings of Human Language Technologies: The 2009 Annual Conference of the North American Chapter of the Association for Computational Linguistics, Boulder, Colorado, June 2009, Pages 200-208 .(cited in IDS) teaches single pass clustering. However, Jiang in view of Wang fails to reasonably teach or suggest “receiving a second score that indicates an affinity of the selected conversation to the received second message, wherein the second score is one of the second set of one or more scores, wherein each of the second set of one or more scores is associated with one of the conversations; and comparing a best score from the second set of one or more scores to [[a]] the threshold belongs ” as currently claimed. 
Claim 5 is objected to due to its dependence on claim 4. 
Claim 7 is objected to due to its dependence on claim 5. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SHEN ET AL., "Thread detection in dynamic text message streams," SIGIR '06, Proceedings of the 29th annual international ACM SIGIR conference on Research and development in information retrieval, August 2006, Seattle, Washington, Pages 35-42 ( cited in IDS) teaches different message thread approaches used for grouping messages in text stream. (see Shen, pg. 38, sect. 4).
Ghafourifar et. al., US Patent Application Publication 2015/0244657 teaches a multi-format, multi-protocol, communication threading system for the semantic analysis of conversations (see Ghafourifar, [0004]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NANDINI SUBRAMANI/            Examiner, Art Unit 2656                                                                                                                                                                                            
/BHAVESH M MEHTA/            Supervisory Patent Examiner, Art Unit 2656